EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Meeker on 7/6/2022.

The claims dated 6/24/2022 have been amended as follows: 
IN CLAIM 3:
	
	In line 5, replace the phrase “dihydrate;” with the phrase “dihydrate; and”
	
	Starting in line 6, replace the phrase “sarcosinate (SLS); and the alcohol comprises ethanol and, optionally, isopropanol” with the phrase “sarcosinate (SLS)”.


ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 6/24/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 4/25/2022 listed below have been reconsidered as indicated.
a)	Any objections and rejections of claims 4, 16 and 26 are withdrawn as being moot in view of the cancellation of the claims.

b)	The objection to the specification is withdrawn in view of the amendments to the specification addressing trade mark and trade name usage.

c)	The rejection of claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claim.

d)	The rejections of claims 1-3, 5-7, 14-17, 19-25 and 27 under 35 U.S.C. 103 as being unpatentable over Fischer (US 2014/0038174 A1) are withdrawn in view of the amendments to the independent claims requiring the elements of cancelled claims 4 and 26.

e)	The rejection of claim(s) 14-16, 21-25 and 27 under 35 U.S.C. 102(a)(1) and 102 (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lai (US 2015/0252354 A1) are withdrawn in view of the amendments to the claims requiring the elements of cancelled claims 4 and 26. It is noted that Lai teaches the inclusion of ethanol or isopropanol as alternatives of one another.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: while the prior art recognizes the combination of reagents as being used in buffers for nucleic acid processing and manipulation, the prior art does not teach the combination of reagents as claimed that in part requires an alcohol, wherein the alcohol comprises a mixture of about 95% ethanol, v/v, and about 5% isopropanol, v/v.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634